                                          Case 3:19-cv-04065-MMC Document 91 Filed 06/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDUARDO PENA,                                       Case No. 19-cv-04065-MMC (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9              v.
                                                                                             Re: Dkt. No. 70
                                  10     WELLS FARGO BANK, N.A.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 23, 2020, the parties filed a joint discovery letter regarding redactions. ECF

                                  14   No. 70. However, Judge Chesney subsequently stayed the case while the parties engaged in

                                  15   informal settlement negotiations, and on June 16, 2020, Plaintiff filed a preliminary motion for

                                  16   class settlement approval. ECF No. 89. Accordingly, there appears to be no reason to maintain

                                  17   the January 23 letter as pending for statistical purposes and the Clerk is directed to terminate it.

                                  18   Should it become necessary, the parties may request the Court issue a decision on their dispute.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: June 17, 2020

                                  22
                                                                                                      THOMAS S. HIXSON
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
